Title: Thomas Jefferson to William Lambert, 29 December 1811
From: Jefferson, Thomas
To: Lambert, William


          
                  Sir 
                   
                     Monticello 
                     Dec. 29. 11.
          An absence of 6 weeks has prevented my sooner acknoleging your two favors of Nov. 14. & 22. which I found here on my return, the former with a letter from Bishop Madison. 
		   I am very thankful for your calculations on my observations of the late Solar eclipse. I have for some time past been rubbing off the rust of my mathematics contracted during 50. years engrossed by other pursuits, and have found in it a delight and a success beyond my expectations. I observed the eclipse of the sun with a view to calculate my longitude from it, but other occupations had prevented my undertaking it before my journey; and the calculations you have furnished me with shew it would have been more elaborate than I had expected, and that most probably I should have foundered by the way. one thing I do not understand, why you preferred using the external rather than the internal contacts. I presume the Bishop sent you the whole of the observations & the note on them which I shall subjoin to this. you will there percieve I had little confidence in the external contacts, but an entire one on 
                  in the forming & breaking of the annulus.
			 
			  I
			 have no telescope equal to observing the eclipses of Jupiter’s satellites, and as soon as
				I
			 have fitted up a little box for my instruments, I shall amuse myself with the further ascertainment of my longitude by the lunar observations, which have the advantage of being repeated ad
				libitum,
			 and of 
                  requiring less laborious calculations. Accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        